Citation Nr: 0611885	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for ataxia as a result of medications prescribed 
following VA dental treatment.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in August 2003 
for additional development of the record.  



FINDING OF FACT

The veteran is not shown to have ataxia that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
ataxia as a result of medications prescribed following VA 
dental treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters issued between March 2001 
and June 2004.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted March 2001 "duty to assist" letter was 
issued prior to the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection (e.g., 
disability compensation) is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a section 1151 claim.  With such 
cases, no disability rating or effective date is assigned 
when compensation under section 1151 is denied.  Also, in 
cases where compensation is granted, it is the responsibility 
of the agency of original jurisdiction (here, the RO) to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In September 1998, the veteran had eleven teeth extracted at 
a VA facility.  Initially, it was noted that he did not 
complain of pain.  However, later in the same day, he fainted 
in his bathroom.  Later in the same month, the veteran was 
referred for an evaluation for infective endocarditis.  

The veteran underwent a VA examination in December 1998, 
although the examiner did not have access to his claims file.  
The examiner noted both the veteran's treatment with IV 
antibiotics and his history of alcohol abuse.  Following the 
examination, the examiner diagnosed a recent episode of 
ataxia, likely secondary to chronic alcoholism.  An MRI of 
the brain was noted to be normal.  

A subsequent VA treatment record, also from December 1998, 
reflects that the veteran was seen by a neurologist, who 
found that the ataxia was most likely secondary to chronic 
alcohol abuse.  A CT scan of the head was reported as normal.  

During a January 1999 VA mental health evaluation, the 
veteran reported that he believed that his ataxia was brought 
on by having his teeth extracted.  

In a March 1999 VA neurological consultation note, the 
veteran was noted to have received no antibiotics prior to 
his teeth extraction in September 1998.  The examiner noted 
that the veteran had "probable vestibular dysfunction 
secondary to aminoglycoside antibiotic use."  Similarly, an 
October 1999 note contains an assessment of possible 
vestibular dysfunction from gentamycin.  

The veteran underwent a VA ears, nose, and throat 
consultation in January 2001, following complaints of 
imbalance with moving of the head.  The examiner noted some 
wax present in both ears and rendered a diagnosis of 
suspected vestibular suppression due to gentamicin.  

The veteran underwent a VA neurological examination in 
January 2001, with an examiner who reviewed the claims file.  

The examiner noted that an ENG was entirely within normal 
limits and further stated that usually patients with 
immunoglycocide antibiotic toxicity where there was 
distributor function have profound abnormalities on such 
tests.  

Following the examination, the examiner diagnosed ataxia, 
most likely absorbed in low origin and most likely related to 
previous ethynol ingestion.  The examiner further noted that 
the veteran's symptoms were "entirely unrelated to the 
immunoglycocide antibiotic that he received in the hospital 
in September of 1998."  

Most likely, the veteran's chronic ethynolism resulted in a 
completed Wernicke's encephalopathy, with the ataxia being 
the resultant problem.  

A June 2003 neurology report from Sarim R. Mir, M.D., 
indicates that the veteran had gait ataxia of multifocal 
etiology secondary to internal ear dysfunction and 
polyneuropathy.  

During a December 2003 VA neurological consultation, the 
veteran was noted to have received no antibiotics prior to 
his teeth extraction in September 1998.  The examiner 
diagnosed ataxia that was likely multifocal in nature and 
likely due to cerebellum atrophy and inner ear pathology.  

The examiner added that this was "[l]ikely a combination of 
high dose antibiotics likely Gentamycin" with alcohol abuse 
for over thirty years.  

The veteran was found to have ataxia, with signs of 
cerebellar dysfunction, in March 2005.  Given the veteran's 
history, this was noted to be most likely "ethanol 
induced."  

The examining doctor noted that vestibular degeneration due 
to Gentamicin could be permanent, but resulted in a vertigo 
syndrome and should not show signs of cerebellar dysfunction 
on examination.  This was noted to possibly be a contributing 
factor to the veteran's dizziness if that antibiotic was 
used; it was unclear if that was the case.  

A follow-up record, from May 2005, indicates that the veteran 
had ataxia and imbalance with no evidence of progressive 
neurological illness; and rule out antibiotic-induced 
labrynthopathy.  

In June 2005, the veteran underwent a VA examination with an 
examiner who indicated that the entire claims file had been 
reviewed.  During the examination, the veteran reported that 
he had been given Garamycin for his treatment following the 
teeth extraction in September 1998, but this was stopped soon 
after.  

Based on the examination results, the examiner diagnosed mild 
ataxia, with a slightly wide gait and stand.  

The examiner noted that the veteran's ataxia was clearly not 
due to vestibular damage, as the examination had revealed no 
vestibular damage.  The examiner also noted that the veteran 
had normal inner ear tests in May 2005, approximately six 
years following the cessation of Garamycin treatment.  
Consequently, the examiner found that any additional 
disability was not the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence or fault on the part of VA treatment 
provers.  

In this case, the claims file contains evidence suggesting 
multiple possible causes for the veteran's claimed ataxia.  

While the majority of treatment records indicate that the 
veteran's history of alcoholism was the most likely cause, a 
number of his treatment providers have suggested that the 
veteran's IV antibiotic treatment following his September 
1998 tooth extractions was a causal factor.  

Under the current provisions of 38 U.S.C.A. § 1151, however, 
causation by itself is not sufficient for a grant of 
compensation.  

There must be evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers.  

In this case, none of the veteran's VA and non-VA treatment 
providers have suggested that his disability, even if 
secondary to antibiotic use, was attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault.  

The only medical professional who has addressed this specific 
matter is the VA examiner who conducted the June 2005 VA 
examination.  This examiner reviewed the claims file but 
found no evidence whatsoever of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
incidence or fault on the part of VA treatment providers.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in such 
submissions as a June 2004 lay statement.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, 
including the role of carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence or 
fault.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
ataxia as a result of medications prescribed following VA 
dental treatment, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for ataxia as 
a result of medications prescribed following VA dental 
treatment are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


